Citation Nr: 1141407	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the reduction in the disability rating for the Veteran's service-connected residuals of ligament sprain of the left knee with traumatic arthritis from 50 percent to 20 percent, effective from May 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana reduced the disability rating for the Veteran's service-connected left knee disability from 50 percent to 20 percent.

In January 2007 and December 2008, the Veteran testified at hearings conducted before decision review officers.  Transcripts of both hearings have been associated with the claims file.

As explained in detail below, in contesting the reduction in his left knee disability rating, the Veteran has indicated that he did not intend to file for an increased rating for this service-connected disability.  Nor has the Veteran indicated that he believes that his left knee is more disabling than the 50 percent rating that was formerly assigned to this disability.  Therefore, in evaluating the propriety of the reduction, the Board will not address a claim for an increased rating for the Veteran's left knee disability.


FINDINGS OF FACT

1.  The RO's reduction in the Veteran's left knee disability rating from 50 percent to 20 percent, effective from May 1, 2007, was appropriately executed under 38 C.F.R. § 3.105(e) and VAOPGCPREC 71-91 and 29-97.

2.  The disability rating for the Veteran's service-connected residuals of ligament strain of the left knee with traumatic arthritis had been in effect for more than five years at the time it was reduced.

3.  The reduction in the rating for the Veteran's service-connected left knee disability was based on the results of a single VA examination.  
4.  At the time of the rating reduction effective May 1, 2007, the objective evidence did not show material improvement in the severity of the Veteran's left knee disability that was reasonably certain to be maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing the reduction in ratings prior to effectuating its February 2007 rating decision of implementing the proposed reduction.  38 C.F.R. § 3.105(e) (2011).

2.  The reduction of the disability rating for the service-connected residuals of ligament strain of the left knee with traumatic arthritis from 50 percent to 20 percent was not warranted, and the requirements for restoration have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.2, 4.13, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether the reduction in the disability rating for the Veteran's service-connected residuals of ligament sprain of the left knee with traumatic arthritis from 50 percent to 20 percent was proper, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

By way of a May 1999 rating decision, the RO increased the disability rating for the Veteran's left knee disability from 10 percent to 50 percent effective from March 20, 1999, the date of a VA examination.  

In May 2006, the Veteran filed a claim seeking increased disability ratings for right knee and right ankle disabilities, and service connection for a left knee disorder as secondary to his service-connected right knee disorder.  As the Veteran was already service connected for a left knee disability, the RO treated his claim as an increase for a left knee disability.  In an October 2006 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected left knee disability from 50 percent to 10 percent.  Following the Veteran's testimony at a January 2007 hearing, the RO issued a rating decision in February 2007 that reduced the disability rating for the Veteran's service-connected left knee disability from 50 percent to 20 percent.  The reduction was effective on May 1, 2007.  The reasons stated by the RO for the reduction was that the Veteran's left knee disability had normal but painful motion with the presence of degenerative joint disease.  Essentially, the RO reduced the rating for the Veteran's left knee disability as the medical evidence of record showed that the disability met the criteria for a 20 percent rating.  

The Veteran contends that his service-connected left knee disability has not improved to warrant the reduction in rating.  Rather, he contends that his disability has remained the same since the 50 percent rating was assigned in 1999.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

The RO followed the notice procedures in § 3.105(e) by sending the Veteran notice of the proposed reduction in October 2006 and afforded him the opportunity to respond in a January 2007 hearing before issuing the final rating action reducing the disability rating for the Veteran's left knee disability.  Having found that there was no procedural error in the reduction of the left knee disability's rating, the Board must now consider whether the reduction was factually appropriate.  

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

Turning to the question as to whether the reduction itself was proper, the Board notes that the 50 percent evaluation assigned to the service-connected left knee disability was in effect from March 1999 through April 30, 2007.  Thus, the greater protections afforded by 38 C.F.R. § 3.344 apply herein.  Only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.  Notwithstanding, even under 38 C.F.R. § 4.13, the medical evidence must demonstrate actual change in the disability, and that such change reflects actual improvement of the Veteran's ability to function to properly reduce an evaluation.  See also 38 C.F.R. § 4.2, 4.10.  If there is any doubt, the rating in effect will be continued.  See Brown, supra.  

In December 1998, the Veteran filed a claim for an increased rating for his left knee disability.  In May 1999, the evaluation of the Veteran's service-connected left knee disability was increased to 50 percent from 10 percent, effective March 20, 1999, the date of a VA examination.  The rating decision noted the evaluation was based on findings of extension limited to 50 degrees at the March 1999 examination.  The Board observes that a VA examination conducted in December 1998 revealed that the Veteran denied a history of local swelling; instability; long-term treatment; periods of clinically significant, acute, and prolonged flare-ups of joint disease; the use of assistive devices; and dislocation or recurrent subluxation.  The effects of the disability on the Veteran's usual occupation and daily activities had been minimal.  Examination revealed no effusion, crepitus, or joint line tenderness.  Range of motion testing revealed flexion of 130 degrees and extension of zero degrees.  There was subjective evidence of mild pain during the range of motion measurement, mostly between 100 and 130 degrees.  He had no palpable crepitus.  X-rays revealed no significant change in tricompartmental degenerative changes or the persistent knee effusion from prior films in August 1997.

At the March 1999 VA examination, the Veteran reported difficulty walking with the left knee due to pain.  Examination revealed 130 degrees of flexion and 50 degrees of extension.  He had stability in medial, lateral, anterior, and posterior, and his knees were symmetrical and intact.  He had extreme patellar facet tenderness bilaterally in medial and lateral end of the patella.  He had positive crepitus with flexion and extension of his knee.  He had tenderness diffusely about the knee with palpable osteophytes.  He had bilateral moderate effusion.  X-rays showed obvious osteophytes and loose bodies within the joints.  

The Veteran provided testimony at a May 1999 hearing.  He reported taking medication when he had pain.  His knee gave him problems walking up and down flights of stairs.  His knee would swell up when he rode his bicycle.  The Veteran did not have a car so he did a lot of walking.

Since the 50 percent rating was assigned in 1999, according to VA treatment records, the Veteran complained of chronic knee pain in September 2003.  In October 2004, the Veteran reported that he was rather sedentary due to back and knee pain.  A record dated in September 2005 indicates that he complained of knee pain, left greater than right.  Examination revealed bilateral crepitations and a minimal increase in size of a possible small effusion.  In January 2006 the Veteran was shown to have again complained of knee pain.  He had normal range of motion with crepitus.  

The Veteran was afforded a VA examination in August 2006.  He reported that the knee pain averaged eight on a scale of one to ten (8/10) to 9/10.  He had weakness, stiffness, swelling, giving-way, and locking.  He denied any heat or redness.  His only treatment was medication.  He did have flare-ups where the pain was 10/10 and occurred two to three times a week lasting about four to five hours.  The Veteran reported that there was not really any additional limitation of function during flare-ups.  He did not use any assistive devices.  He denied any episodes of dislocation or subluxation.  The Veteran was independent in activities of daily living.  He was retired, but his knee pain along with ankle pain did affect his recreational activities such as exercising, bicycling, and bowling.  Examination revealed a slightly antalgic gait.  Range of motion was normal with flexion of 140 degrees and extension of zero degrees.  Medial and lateral collateral ligaments were intact.  Anterior/posterior drawer signs and Lachman test were negative.  McMurray test was negative, although there was a mild amount of popping but there was no pain.  He did have some medial bone spurring.  There was no tenderness to palpation.  There was no additional limitation of joint function or range or motion by pain, fatigue, weakness, lack of endurance or incoordination upon repetitive use.  

As noted above, in October 2006, a rating decision proposed to reduce the evaluation assigned to the left knee disability to 10 percent.  The rating decision noted that left knee range of motion was normal with flexion to 140 degrees and extension of zero degrees.  It proposed a 10 percent rating based on painful or limited motion of a major joint or group of minor joints.  

The Veteran testified at his January 2007 hearing that his left knee symptoms were more or less what they had always been.  His activities such as fishing, bicycling, and bowling were limited.  He indicated that he had not intended to file for an increased rating for his left knee, but only requested an increase for his right knee and right ankle.  He took medication daily for his left knee and the average pain was 9/10.  He testified having weakness, swelling, stiffness, and episodes of his knee giving way.  He also had pain when walking between 200 and 400 feet.  He was only able to stand for 15-20 minutes.  The Veteran testified that his motion was very limited when his knee was stiff.  He felt that his disability had not improved since the last rating decision in 1999.  

In February 2007, the RO issued a rating decision effectuating a reduction in the left knee disability evaluation to 20 percent, effective May 1, 2007.  The 20 percent rating was assigned for X-ray evidence showing involvement of one major joint with painful motion and additional functional limitation due to the Veteran's limitation of activities.  

An orthopedic note in August 2007 shows that the Veteran complained of left knee pain while walking but also with sitting.  Examination revealed that his knee was swollen and tender at the medial joint line and there was no instability.  He had good range of motion.  A record dated in October 2007 indicates that knee surgery was discussed and the Veteran was no interested in pursuing such option at that time.  X-rays also dated in October 2007 showed severe lateral compartment and patellofemoral compartment degenerative change with effusion.  In April 2008 the Veteran again complained of left knee pain.  The Veteran complained of increasing knee pain, left greater than right, in May 2008.  He reported that his left knee gave out one month earlier.  He was currently using a brace, but it helped very little with support and he felt unstable.  He was currently taking medication.  The Veteran admitted to painful popping "all the time."  He did not use a walker or cane to assist him in walking.  He had medial joint line tenderness and lateral joint line tenderness.  Extension was limited and flexion was to 90 degrees.  He had no ability to internally rotate or externally rotate the leg.  Degenerative joint disease was diagnosed.  

The Veteran was afforded a second hearing in December 2008.  He testified having pain, instability, swelling, and having a couple of falls within the last year.  He currently used a brace.  His average daily pain was 8/10 and he continued to take medication.  The Veteran testified that he needed a knee replacement.  He also testified that his knee was better during warmer weather and worse during colder weather.  The DRO observed that the Veteran walked approximately 50 feet to the hearing room in a normal fashion and speed without any assistive devices.  

The Veteran was afforded another VA examination in May 2009.  He reported having pain and swelling.  He denied weakness, heat and redness, instability or giving way, locking, fatigability, and a lack of endurance.  His pain had reportedly increased since 2006.  He had pain with any ambulation.  The Veteran wore a brace and took medication with minimal relief.  He was unable to participate in the recreational activities that he enjoyed.  He denied periods of flare-ups; his symptoms were constant, severe, and stable through time.  Crutches, canes, and corrective shoes were not used.  There were no episodes of dislocation or recurrent subluxation.  There was no inflammatory arthritis.  The Veteran's condition affected his mobility, usual occupation, and recreational activities; it did not affect his activities of daily living or driving.  The knee pain severely affected his mobility.  He was no longer able to participate in the recreational activities that he once enjoyed such as fishing and cycling.  He was also unable to attend his grandchildren's athletic activities because he had pain with walking and climbing the bleachers.  

Range of motion testing revealed 70 degrees of flexion and 15 degrees of extension.  The joint was painful throughout the arc of 15 to 70 degrees.  Following repetitive motion, the Veteran had pain and weakness throughout the arc of motion; pain had the major functional impact.  He did not have fatigue, lack of endurance, or incoordination.  There was objective evidence of painful motion, tenderness, instability, and weakness; there was no objective evidence of edema, effusion, swelling, redness, heat, abnormal movement, or guarding of movement.  The Veteran had medial and lateral joint tenderness.  He was lax with varus and valgus stress.  His gait was antalgic.  There was no evidence of abnormal weight bearing.  The Veteran had functional limitations on standing and walking.  Valgus stress and varus stress tests were positive, and McMurray's test was negative.  No ankylosis was present.  X-rays showed advanced tricompartmental arthritis most pronounced in the medial compartment.  The diagnosis was left knee osteoarthritis.  The examiner opined that the Veteran had advanced osteoarthritis, the natural history of which was that of steady decline.  Often times, an arthritic knee found an equilibrium at which the symptoms remained steady.  Unfortunately, it did not take much to upset that equilibrium.  

Based on a review of the evidence, the Board finds that the reduction in the disability rating for the Veteran's service-connected residuals of ligament strain of the left knee with traumatic arthritis from 50 percent to 20 percent was not proper.  In reaching this conclusion, the Board observes that the reduction in the rating was based on the results of only one examination-the VA evaluation conducted in August 2006.  See 38 C.F.R. § 3.344(a) & (b).  See also Brown v. Brown, 5 Vet. App. 413, 417-418 (1995).  

Furthermore, the evidence of record does not show that the Veteran had sustained material improvement that was reasonably certain to be maintained under the ordinary conditions of life and work.  At the March 1999 VA examination, the Veteran's left knee exhibited 130 degrees of flexion, 50 degrees of extension, stability, tenderness, crepitus, and effusion.  The August 2006 VA examination reflected improvement in the ranges of motion of this joint-including 140 degrees of flexion and zero degrees of extension-as well as no tenderness or instability.  However, that evaluation also showed pain and a slightly antalgic gait.  In addition, VA outpatient treatment records showed the Veteran's continued left knee symptoms, including pain, effusion, and swelling since 1999.  A review of the Veteran's symptoms as shown by the VA examinations and VA treatment records fail to show that his symptoms materially improved or that any improvement is reasonably certain to be maintained.

Indeed, recent examinations of the Veteran's left knee confirmed this continued pathology-and thus lack of improvement-in his left knee problems.  Specifically, in May 2009, he had 15 degrees of extension and 70 degrees of flexion in this joint.  Further, the May 2009 examiner opined that the Veteran had advanced osteoarthritis, the natural history of which was that of steady decline.  That opinion is uncontradicted.  

Additionally, the Veteran's contentions throughout this appeal have repeatedly indicated that his left knee disability had not improved since 1999, but instead had remained the same.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran credible.  In this case, the Veteran's reports that his left knee have not improved are supported by his treatment records and VA examinations, which fail to show that his service-connected left knee disability has improved.  The totality of the evidence shows that the Veteran's mobility is affected by his disability and has not improved at all since 1999.  Indeed, the Veteran has consistently complained of significant pain during flare-ups, weakness, stiffness, swelling, giving way, and locking of his left knee joint.  Significantly, in this case, no medical professional has provided any opinion to indicate that the Veteran's left knee disability has materially improved and that such improvement is reasonably certain to be maintained.  The evidence fails to show an actual change in the left knee disability, and that such change reflects actual improvement of the Veteran's ability to function.  

As the evidence fails to show sustained material improvement of the Veteran's service-connected residuals of ligament sprain of the left knee with traumatic arthritis under the ordinary conditions of life (the applicable standard for ratings in effect for more than 5 years), the Board finds that the reduction in rating from 50 percent to 20 percent was improper and that restoration of the 50 percent evaluation is warranted.

Accordingly, restoration of the 50 percent evaluation for residuals of ligament sprain of the left knee with traumatic arthritis is therefore warranted.


ORDER

Restoration of the 50 percent evaluation for residuals of ligament strain of the left knee with traumatic arthritis is granted, effective May 1, 2007.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


